On Application for Rehearing
PER CURIAM.
In application for rehearing counsel for defendant has called the Court’s attention to an error in its original opinion herein on the point discussing the testimony of the orthopedic specialists for the respective parties. It was, in fact, the specialist tenp dered by defendant who recommended two operations, the efficacy of both of which was questioned by the specialist who was a witness for plaintiff, and who recommended a third procedure. It is further true that the testimony of both witnesses was taken by deposition out of court and the defendants’ expert witness testified first, which prevented him from the opportunity of expressing his opinion on the recommendation of plaintiff’s expert.
This correction is made in the interest of accurate expression, but we do not think it has any bearing upon the material facts and the conclusions reached as a result of the consideration thereof.
The application for rehearing is denied.